Title: From James Madison to Alexander McIver, 23 February 1807
From: Madison, James
To: Alexander McIver



Sir.
Dept. of State, Feb. 23d. 1807.

Mr. W. C. Williams of Frederickburg has proposed, that if this Department will pay him the money due on account of the Schooner Friendship & Cargo, he will give bond & security to indemnify the United States from any consequence that may arise from it.  Should you have any objection to this measure be pleased to sidnify it with as little delay as possible, in order that it may meet with the consideration it may merit.  I am &c.

James Madison.

